Citation Nr: 1614840	
Decision Date: 04/12/16    Archive Date: 04/26/16

DOCKET NO.  09-20 613	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1. Entitlement to service connection for chronic ear infections.

2. Entitlement to service connection for back disability.

3. Entitlement to service connection for bilateral knee disability.

4. Entitlement to service connection for bilateral ankle disability.

5. Entitlement to disability ratings for posttraumatic stress disorder (PTSD) higher than 10 percent from October 30, 2004, and 50 percent from June 21, 2013.


REPRESENTATION

Appellant represented by:	James J. Perciavalle, Agent



ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The Veteran had active service from May 1999 to October 2004. He served in Iraq for several months in 2004.

This appeal comes before the Board of Veterans' Appeals (Board) from multiple rating decisions by the Pittsburgh, Pennsylvania Regional Office (RO) of the United States Department of Veterans Affairs (VA). In a January 2007 rating decision, the RO denied service connection for chronic ear infections and disabilities of the back, knees, and ankles. In an April 2007 rating decision, the RO granted service connection for PTSD, and assigned a 10 percent disability rating. In a February 2016 rating decision, the RO increased the rating for PTSD to 50 percent effective June 21, 2013.

In February 2013 and November 2014, the Board remanded the case to the RO for additional action. With respect to the issue of ratings for PTSD, the claims file now contains sufficient evidence for the Board to proceed with review. Additional evidentiary development is needed, however, regarding the issues of service connection for chronic ear infections and disabilities of the back, knees, and ankles. Those issues are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

From separation from service onward, the Veteran's PTSD has resulted in reduced reliability and productivity to include difficulty in maintaining effective work and social relationships. 


CONCLUSION OF LAW

The criteria for an initial disability rating of 50 percent for PTSD (and no higher) have been met. 38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. Part 4, including §§ 4.1, 4.2, 4.7, 4.10, 4.130, Diagnostic Code 9411.


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. Under the notice requirements, VA is to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain. 38 C.F.R. § 3.159(b).

VA satisfied the duty to notify provisions in letters issued in September 2005, November 2006, and October 2009. In those letters, VA advised the Veteran what information was needed to substantiate claims for service connection. VA also advised him how VA assigns disability ratings and effective dates.

The Veteran's claims file contains service medical records, post-service medical records, and reports of VA medical examinations. In the Board remands, the Board directed the RO to provide the Veteran VA medical examinations addressing the issues on appeal. The Veteran has had VA medical examinations addressing those issues. The evidence now of record is sufficient to address the issue of ratings for the Veteran's PTSD. Unfortunately, the new examinations and other evidence leave significant questions regarding the service connection issues on appeal. The Board is again remanding those issues to the RO to develop additional evidence.

The Board finds that the Veteran was notified and aware of the evidence needed to substantiate the claims, as well as the avenues through which he might obtain such evidence, and the allocation of responsibilities between the Veteran and VA in obtaining such evidence. The Veteran actively participated in the claims process by providing evidence and argument. Thus, he was provided with a meaningful opportunity to participate in the claims process, and he has done so.

PTSD

The Veteran appealed the initial 10 percent disability rating that the RO assigned for his PTSD. That rating was effective October 30, 2004. He continued his appeal after the RO increased the rating to 50 percent effective June 21, 2013.

VA assigns disability ratings by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the VA Schedule for Rating Disabilities (rating schedule). 38 U.S.C.A. § 1155; 38 C.F.R. Part 4, including §§ 4.1, 4.2, 4.10. If two ratings are potentially applicable, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7. In determining the current level of impairment, the disability must be considered in the context of the whole recorded history, including service medical records. 38 C.F.R. § 4.2.

The United States Court of Appeals for Veterans Claims (Court) has indicated that, at the time of the assignment of an initial rating for a disability following an initial award of service connection for that disability, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings. Fenderson v. West, 12 Vet. App. 119, 126 (1999). The Court also has indicated that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating was filed until a final decision is made. See Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant. See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a claim, VA shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107. To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The rating schedule provides for rating mental disorders, including PTSD, under a General Rating Formula for Mental Disorders, which follows:



	(CONTINUED ON NEXT PAGE)


Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name  .......................... 100 percent

Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships  ............................................. 70 percent



	(CONTINUED ON NEXT PAGE)


Occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships  ........................... 50 percent

Occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events) .. 30 percent

Occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or symptoms controlled by continuous medication  .......................... 10 percent

A mental condition has been formally diagnosed, but symptoms are not severe enough either to interfere with occupational and social functioning or to require continuous medication  ........................... 0 percent

38 C.F.R. § 4.130.

In November 2006, the Veteran had a VA PTSD examination. He described traumatic events during his service in Iraq, including witnessing his friend's death when their group came under fire. He related problems that he had experienced since his Iraq service. He reported that presently he worked full time and lived with his wife and their young child. He stated that at work he was irritable and got into arguments at work, and that he also was irritable with his wife. He related that he was more quiet and less outgoing around people than he was before service. He reported that he had trouble sleeping, that he was forgetful. When out in public, he stated, he felt insecure and uncomfortable, and kept his back to the wall. He reported that in July 2005 a primary care physician prescribed him medication for depression. He indicated that he experienced side effects and stopped taking the medication. The examiner provided a diagnosis of PTSD, and characterized it as mild, causing some distress and mild problems at work.

In a November 2007 statement, the Veteran asserted that a higher rating was warranted for his PTSD. He noted that he had fragmented sleep, exaggerated startle response, increased isolation, low frustration tolerance, flashbacks, nightmares, agoraphobia, and anhedonia. He stated that he had serious occupational and social impairment.

In VA treatment in April 2008, the Veteran recalled feeling helpless and distressed during his experiences under fire in Iraq. He stated that presently he felt anxious, angry, and paranoid, and he had a poor attention span. He reported having nightmares and difficulty sleeping. He reported irritability, vigilance, and exaggerated startle response. He indicated that he felt irritable and panicky when in public places. He reported suicidal thoughts, but denied present suicidal or homicidal ideation. He indicated that he worked full time.

In VA treatment in January 2009, the Veteran reported that since returning from Iraq he had experienced anxiety, anger, sleep disturbance, and paranoia. He stated that he worked full time. He indicated that he was going through a divorce. The treating clinician observed that he was oriented, with fair insight and judgment, and no suicidal or homicidal ideation. The examiner characterized his PTSD as moderate. 

In a June 2009 statement, the Veteran wrote that his daily activities were severely affected by PTSD manifestations of intrusive thoughts, flashbacks, isolation, mood disorders, hypervigilance, avoidance of crowds, and low energy and drive. 

In VA treatment in November 2009, the Veteran's PTSD symptoms were described as hypervigilance, nightmares, and occasional flashbacks. In August 2010, he reported increasing anxiety and occasional flashbacks. He denied suicidality.

In September 2010, the Veteran was voluntarily admitted for VA inpatient treatment for PTSD. He reported a two month history of worsening temper, trouble sleeping, road rage, and wanting to hurt people who caused him even minor irritation. He indicated that he felt deeply depressed. He reported suicidal thoughts, but said that, because of his child, he would not go through with suicide. He indicated that he worked very hard as a contractor, but in the past week avoided taking new jobs. He reported that he was divorced and lived with his mother. He stated that he could not be alone without feeling anxious. He stated that at times he felt hopeless. A treating clinician found that he was not overtly suicidal. He attended counseling, and a psychiatrist adjusted medications. After a week, he was noted to have some reduction in irritability and discontinuation of homicidal feelings. A clinician found that he was not psychotic or suicidal. He was discharged, with a plan was to continue on medications and therapy.

In VA outpatient mental health treatment later in September 2010, the Veteran related feeling restless and more irritable. The treating psychiatrist adjusted medications. In October 2010, the Veteran reported some improvement in symptoms. He indicated that he continued to experience anxiety, however, and to avoid crowds and other situations that distressed him. He denied suicidal ideation since his discharge from the hospital. The treating clinician observed that he had an anxious mood and a clear thought process. In December 2010, the Veteran reported anxiety.

In VA treatment in March and July 2011, the Veteran related hypervigilant behavior. In August, he reported increased anxiety. In September, he indicated that he had a new job. In December, he reported stress over family and financial issues. In February 2012, he stated that he was working, and expressed feeling upset by family issues. In April, he reported increased PTSD symptoms. He related feeling stressed and anxious, but not suicidal. In May, he reported feeling very anxious, restless, and irritable. He indicated that he was employed. In June, he reported having to pay compensation for injuries to another in a bar fight a few weeks earlier. In July, he related feeling fairly anxious and irritable.

In VA treatment in January 2013, the Veteran reported ongoing PTSD symptoms including hypervigilance, nightmares, intrusive thoughts, anger, and sleep disturbance. He related recent suicidal thoughts, with a plan. He stated that he was the primary care provider for his child, and that he worked full time during the swing shift. In February, he reported moderate to severe PTSD symptoms including emotional numbness, trouble sleeping, easy startling, and angry outbursts.

On June 21, 2013, the Veteran reported to a VA Medical Center emergency department with depression and suicidal ideation with a plan. He was admitted for inpatient mental health treatment. He reported severe anxiety, sleep problems, nightmares, flashbacks, startle response, and avoidance of crowds. He related having episodes of elevated mood and of racing thoughts. He reported that he had frequent job turnover, and had held eight or nine jobs since his service in Iraq. He stated that when anxious he lost control. A few days earlier, he related, his truck got stuck while off road, and he lost control and set the truck on fire. He indicated that he was employed. He stated that his child lived with him, and that they currently lived at his sister's house. A treating clinician observed that the Veteran's speech was increased in rate, and that he had an anxious mood and a constricted affect. Clinicians adjusted medications. Over the course of treatment, the Veteran indicated that he no longer felt actively suicidal. After five days, he was discharged early at his request.

In VA treatment later in June 2013, the Veteran reported that he held his feelings in, then became angry and lost control. In July, he reported anxiety, fearfulness, panic attacks, and a lot of obsessive-compulsive type checking behaviors. He denied delusions or hallucinations. In August, he reported ongoing anxiety and sleep problems and at times irritability. A treating clinician noted poor insight and judgment. In September, the Veteran reported sleep problems, panic attacks, high risk behaviors, and impulsive, aggressive, and assaultive acts. He indicated that his child had been living with his ex-wife since June. In October, he reported poor sleep. He related that he had moved in with different family members and was looking for work. A clinician observed that his speech was not pressured and that he was not psychotic. In November, he reported that he needed prescribed medication to feel calm. In December, a clinician noted that he had a calmer mood, and found that he was not psychotic or suicidal.

In VA treatment in January 2014, the Veteran reported ongoing sleep problems, nightmares, intrusive memories, and anxiety in crowds. He stated that he was starting a new job. A clinician observed that he appeared calm. The clinician described his PTSD as moderate. In March, the Veteran indicated that he was employed. In July, a clinician noted that the Veteran's affect was slightly anxious, that he his speech was not pressured, and that he was not psychotic or suicidal. In August, a clinician continued to characterize the Veteran's PTSD as moderate. In September, the Veteran reported using medication for anxiety. A clinician stated that he appeared calm.

In VA treatment in January 2015, the Veteran reported being on prescription medication that helped him stay calm. He indicated that he was employed. The clinician noted that his speech was mildly pressured, that his thoughts were logical and goal-directed, and that he was not psychotic or suicidal. In February, a clinician found that the Veteran's speech was not pressured. 

The Veteran had a VA PTSD examination in October 2015. He reported the continuation of medications and therapy to treat his PTSD. He related persistent anxiety and nervousness. He reported having terrible nightmares a few times a week, and debilitating intrusive memories six to seven times a month. He stated that he had unprovoked crying spells two to three times per month. He indicated that his sleep was markedly disturbed. He related hypervigilance, heightened startle response, anger control issues, and avoidance of crowd or group situations. He indicated that he worked full time. He stated that he was divorced, that he lived alone, and that he saw his child regularly. He reported that he had one good friend, and that he went archery hunting with a friend.

The examiner reported having reviewed the Veteran's claims file. She observed that his speech was rapid but of normal tone. She found that presently he had anxiety, chronic sleep impairment, and impaired impulse control, with unprovoked irritability with periods of violence. She checked the examination form entry for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care, and conversation. She characterized his PTSD as moderate in severity.

In December 2015, family friend and employer E. Y. wrote that he had difficulty continuing to employ the Veteran because of problems with attendance and getting along with others. Mr. Y. stated that that if it were not for his relationship with the Veteran's family, and his own ability to closely supervise the Veteran, he would not have continued to employ him.

In VA treatment in December 2015, the Veteran reported feeling more anxious after running out of a medication. In January 2016, a clinician observed that the Veteran's mood was one of episodic anxiety. The clinician found that his insight and judgment were fair, and there he had no manic or psychotic symptoms.

The Veteran appealed the 10 percent rating that the RO assigned as the initial rating, effective from separation from service in October 2004. He contends that from his return from Iraq forward his PTSD symptoms have caused serious occupational and social impairment. Treatment and examination records and the Veteran's statements present a picture of serious sleep impairment, chronic irritability, and persistent anxiety that have affected his interactions at work and socially. The assembled evidence reflects that he has held employment through most periods, but that he gets into arguments at work and has had frequent job turnover. There have been intermittent periods during which the Veteran had suicidal thoughts. The evidence presents a disability picture more consistent with the criteria for a 50 percent rating. Giving the Veteran the benefit of the doubt, the Board grants an initial 50 percent rating for PTSD.

The Veteran's PTSD has affected his work, family relations, and produced challenges, but his challenges in those areas have not risen to the level of deficiencies. He has had brief but not sustained periods of suicidal ideation. He has anxiety, but not near-continuous panic. He has impulsivity and difficulty maintaining control. There have been isolated incidents of violence. Despite the difficulties he has generally maintained occupational and social relationships and functioning. His PTSD therefore has not met or approached the criteria for a rating higher than 50 percent.

When there is an exceptional disability picture, such that the rating schedule criteria do not reasonably describe a claimant's disability level and symptomatology, an RO may refer a case to the VA Under Secretary for Benefits or to the Director of the VA Compensation and Pension Service for consideration of an extraschedular rating. See 38 C.F.R. § 3.321(b)(1) (2013); see also Thun v. Peake, 22 Vet. App. 111, 115 (2008). Extraschedular ratings are limited to cases in which it is impractical to apply the regular standards of the rating schedule because there is an exceptional or unusual disability picture, with such related factors as frequent hospitalizations or marked interference with employment. 38 C.F.R. § 3.321(b)(1).

The Veteran's two short hospitalizations for PTSD treatment do not constitute frequent hospitalizations. His PTSD has caused challenges with work and job retention. Considering his history of full time employment through most periods, however, the interference with his maintenance of employment cannot be said to rise to the level of marked. The rating criteria reasonably address the effects of his PTSD. Thus it is not necessary to refer the issue of ratings for his PTSD for consideration of extraschedular ratings. 38 C.F.R. § 3.321.

The Court has indicated that VA must consider, in an increased rating claim, whether the record indirectly raises the issue of unemployability. Rice v. Shinseki, 22 Vet. App. 447 (2009). The Veteran's PTSD has created significant occupational impairment, but the record does not suggest that he is unable to secure or follow a substantially gainful occupation. The record therefore does not raise the issue of unemployability.


ORDER

An initial 50 percent disability rating for PTSD (and no higher) is granted, subject to the laws and regulations controlling the disbursement of monetary benefits.


REMAND

The Board is remanding to the RO for necessary action the issues of service connection for chronic ear infections and disabilities of the back, knees, and ankles.

The Veteran contends that he has chronic ear infections that began or worsened during service. He has reported having had ear infections during childhood, but his ears were in normal condition when he was examined for entrance into service. Treatment records show that he had ear infections at least three times during his five years of service. At separation from service he reported a history of frequent ear problems. His ears appeared normal on examination. Post-service records show treatment for ear infections.

A VA clinician who examined the Veteran in October 2015 provided apparently contradictory opinions regarding the likely etiology of any current ear infection disorder. She expressed the opinion that it is at least likely as not that a current ear infection disorder is related to events during his service. Later in the examination report, she opined that his claimed ear conditions were not incurred, caused, or aggravated by his service. The Board is remanding the issue to obtain a new examination with a clear opinion on the question of etiology.

The Veteran contends that he sustained low back injuries during service. His service medical records are silent for back injuries or complaints. Less than a year after service, he began to report having low back problems. His lumbar spine appeared normal on x-rays in 2006. Lumbar spine MRI in 2009 showed disc desiccation, tear, and protrusion. In the October 2015 VA examination, the examiner provided apparently contradictory opinions regarding the likely etiology of current back disability. The Board is remanding the issue to obtain a new examination with a clear opinion on the question of etiology.

Similarly, the Veteran is seeking service connection for bilateral knee disabilities and bilateral ankle disabilities. His service medical records are silent for knee or ankle complaints; but soon after separation from service he reported bilateral knee pain and bilateral ankle pain that began during service. In the October 2015 VA examination, the examiner provided apparently contradictory opinions regarding the likely etiology of current knee disorders and ankle disorders. The Board is remanding the issues to obtain a new examination with a clear opinion on the question of etiology.

Accordingly, the case is REMANDED for the following actions:

1. Schedule the Veteran for a VA medical examination, performed by a physician, to address the likely etiology of any current disorder manifested by chronic or recurrent ear infections. Provide the Veteran's claims file to the examiner for review. Ask the examiner to review the claims file and examine the Veteran. Ask the examiner to provide an opinion as to whether it is at least as likely as not (at least 50 percent likely) that any current disorder manifested by chronic or recurrent ear infections has continued since service or is otherwise related to infections or other events during service. Ask the examiner to provide a clear and thorough explanation of opinions provided.

2. Schedule the Veteran for a VA medical examination, performed by a physician, to address the likely etiology of current disorders of the low back, left and right knees, and left and right ankles. Provide the Veteran's claims file to the examiner for review. Ask the examiner to review the claims file and examine the Veteran. Ask the examiner to provide diagnoses for any current disorders of the low back, either or both knees, and either or both ankles. Ask the examiner to provide an opinion, with respect to each current disorder of the low back, a knee, or an ankle, as to whether it is at least as likely as not (at least 50 percent likely) that the disorder began during service and has continued since service, or is otherwise related to events during service. Ask the examiner to provide a clear and thorough explanation of opinions provided.

3. Thereafter, review the expanded record and reconsider the remanded claims. If any of those claims remains denied, issue a supplemental statement of the case and afford the Veteran and his representative an opportunity to respond. Thereafter, return the case to the Board for appellate review if otherwise in order.

The Board intimates no opinion as to the ultimate outcome of the matters that the Board has remanded. The Veteran has the right to submit additional evidence and argument on those matters. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


